Case 1:18-cv-12361-JMF Document 142-3 Filed 05/09/19 Page 1 of 4




                      Exhibit C
        Case 1:18-cv-12361-JMF Document 142-3 Filed 05/09/19 Page 2 of 4

                NE\VYORK CITY DISTRICT COUNCIL OF CARPENTERS
UNION
TrmsTims
                                    BENEFIT FUNDS                                          MANAGF.MENT
                                                                                           TRUSTEES
Joseph A. Geiger                              David Stewart                                 DJviJ ·r. �tc�rg
Co•Ch;urm.ut                                Executi,·e Director                            C'.o-Ch;1irm.1n
P:1ul C:tpurso                             395 Hudson Street                               Cadu.'finc C'..ouJon
Mkh�,d P. C.1,�10:iugh                                                                     John Dd.ollis
Stephen C. Mcinnis                      New York, N.Y. 10014                               KC\·in O'C'..;dl.igh.1n
John Sheehy                           Telephone: (212) 366-7300                            John O'Hare
J>.ud ·1y,n�r                            Fa:-:: (212) 366-7444                             Mlcb;id 5Alg<l




To: Anthony Nastasi {via email: nastasiajn@aol.com)
RE: Nastasi & Associates, Inc. (Account No. 14755)


Dear Mr. Nastasi:
I write in response to your inquiry dated January 24, 2018 to confirm that, according to the records of
the New York City District Council of Carpenters Benefit Funds ("Funds"), employer Nastasi & Associates,
Inc. ("N&A") submitted remittance reports to the Funds in 2015 showing covered carpentry work
performed by employees of N&A during weeks ending April 21, April 28, and May 5, 2015. Additionally,
the Funds' records show that payments were subsequently received by the Funds for benefit
contributions owed by N&A for work performed by N&A's employees during this period.
Nothing herein shall be construed as a waiver or modification of the rights of the Funds or the New York
City District Council of Carpenters ("Union") to recover any unpaid contributions or damages from N&A,
which rights the Funds and the Union expressly reserve. Please feel free to contact me if you have any
questions.


Best Regards,
/s/ William Davidian
William Davidian
internal Delinquencies Manager
NYCDCC Benefit Funds
Phone: (212) 366-7888
Email: wdavidian@nyccbf.org
          Case 1:18-cv-12361-JMF Document 142-3 Filed 05/09/19 Page 3 of 4


      UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF .AMERICA
            NEW YORK CI1Y &. VICINITY DISTRICT COUNCIL OF CARPENTERS
     JOSEPH A. GE[GBR                                                        395 HuosoN STaeET- 9"' Ft0011.
     l!'.1cetlltivt Scaota.ry • Tm,ar.r
                                                                                     NEW YoAK, N.Y. 10014
     STEPHEN       c. MclNNIS                                                        PHONE: (212)366-7$00
     P,cadcar
                                                                                        FAX:(212)615-3118
     MICHABL P. C\VANAVGff
     Vle-:l'laideot                       l'NfflTtJ'l'BI) AUGUST PTH, llll       www.oycdi1trictccwici1.com




  January 31, 2018



 BY --------
 & FIRST CLASS MAIL




 Dear Mr. Nastasi:


        I write in response to your inquiry dated      1/24/2018                         to
 confirm that, according to the records of the New York City District Council of Carpenters
Benefit Funds (the "Funds"), employer Nastasi & Associates, Inc. ("N&A") submitted
remittance reports to the Funds in 2015 showing covered carpentry work performed by
employees ofN&A during weeks ending April 21, April 28, and May 5, 2015. Additionally,
the Funds' records show that payments were subsequently received by the Funds for benefit
contributions owed by N&A for work performed by N&A 's employees during this period. So
that there will be no misunderstanding, there was no stop work order, shutdown or withdrawal
of labor for the relevant time periods as specified above since the New York City District
Council of Carpenters (the "Union'') did not receive such a notice from the Funds.


      Nothing herein shall be construed as a waiver or modification of the rights of the
Funds or the Union to recover any unpaid contributions or �amages from N&A, which rights
     Case 1:18-cv-12361-JMF Document 142-3 Filed 05/09/19 Page 4 of 4

the Funds and the Union expressly reserve. Please feel free to contact me if you have any
questions.



                                        Sincerely,




                                        Paul Capurso
                                        Lead Regional Manager
